DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.

Status of Claims
This action is in reply to the communication filed on December 15, 2020.
Claim 1 has been amended and are hereby entered.
Claims 29 – 35 have been added.
Claims 1 – 35 are currently pending and have been examined. 

Response to Amendments
Applicant’s amendments to the claims, filed December 15, 2020, caused the withdrawal of the rejection of claims 1, 2, 4, and 9 – 28 under 35 U.S.C 103 as obvious over Matsuda, Kim and Terao as set forth in the office action mailed July 17, 2020.
Applicant’s amendments to the claims, filed December 15, 2020, caused the withdrawal of the rejection of claims 1 – 6, and 9 – 28 under 35 U.S.C 103 as obvious over ‘513, Kim and Terao as set forth in the office action mailed July 17, 2020.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. 
Applicant argues that ‘513 defines two blue emitting layers but that ‘513 and Kim are silent on whether the compound of Kim is used in the blue emitting layer close to the anode or the blue emitting layer close to the cathode. Examiner respectfully disagrees. As there are only two blue emitting layers, it would have be obvious to one of ordinary skill before the effective filing date to try the compound of Kim in either or both layer to provide the enhanced efficiency and lifespan characteristics (Abstract) as taught by Kim.
Applicant argues that Kim discloses a great number of compounds and there exists a large number of compounds to select from. Examiner respectfully disagrees. While the genus of 
Applicant argues that the Office has not shown that a shortage of holes in the emitting layer closest to the cathode would be inherent to Kim as the ADN structure of Matsuda and Pieh does not have the structure of Z1 of the present invention, and does not have the same structure as that claimed by the applicant. Examiner respectfully disagrees. 
Applicant argues that it is not obvious to combine Matsuda/’513 and Kim as they disclosed different types of devices. Examiner respectfully disagrees. The prior art is not being used to teach combining devices, but merely substituting a host material in an emission layer. The specifics of the device are irrelevant.
Applicant argues that Kim does not suggest or disclose that the claimed compound can be used in a blue emitting layer. Examiner respectfully disagrees. Kim teaches that the compounds are suitable as host materials ([0346]), and that the emission layer can be a blue emission layer ([0330]).
Applicant argues that the claimed device exhibits superior results over what would be expected from the cited reference. Examiner respectfully disagrees. The examples shown in Tables 4 and 5 are not commensurate in scope with that claimed. Table 4 shows two examples, where a single electron transport compound of claimed formula (1) performs better than a single compound not of formula (1). As claimed formula (1) encompasses many more compounds, it is not clear from the examples that the entirety of the claimed formula (1) would exhibit better compounds. Table 5 shows that the device containing the specific compound of formula (1) performs better when the blue emitting layer is in the first emitting unit of a specific device than when it is in the second emitting unit of a specific device. Again, the examples are not 
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 2, 4, and 9 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP2006324016, using the attached machine translation) in view of Kim (US20160351817) and Mitsuya (US20120228589A1)
As per claims 1, 2, 4, and 9 – 30 Matsuda teaches:
An electroluminescence device comprising a cathode, anode, a charge generating layer between the anode and cathode, a first emitting unit, a second emitting unit, where the emitting units are connected in series via a charge generating layer, the first emitting unit comprising a first blue emitting layer, the second emitting unit comprises a green emitting layer and a red emitting layer, an electron transporting layer is interposed between the blue emitting layer and the cathode, and the hole transporting layer is interposed between the hole transporting layer and charge generating layer (Figure 1, as described in paragraphs [0018] – [0019], and [0025] and the Abstract. As the first emitting unit emits a blue light, it would naturally follow that it comprises a compound emitting a blue light, as claimed.)
An electronic device comprising the OLED ([003] “One of the full-color display devices using such an organic electroluminescent device is a combination of an organic electroluminescent device (hereinafter, referred to as a white light-emitting device) and a color filter device.”)
Wherein the electron transporting layer comprises a substance having an electron transporting performance higher than a hole transporting performance ([0027]: “As the electron-transportation layer… for example, 8-hydroxyquinolinealuminum (Alq3) is used in a thickness of about 20 nm.”)
Matsuda does not teach the compounds in formulas (1), (8) – (10) and (12) – (26) in the blue emitting layer.
Kim teaches organic light emitting devices comprising the following formula 
    PNG
    media_image1.png
    195
    351
    media_image1.png
    Greyscale
. 
Kim teaches the compounds may be provided in a blue emission layer [0330]. These compounds are suitable for use as hosts ([0346]). Kim further teaches:
The compounds of formulas (1), (8) – (10) and (12) – (26) ([0260] 
    PNG
    media_image2.png
    180
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    178
    301
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    145
    300
    media_image4.png
    Greyscale
. These compounds teach all of the formulas (1), (8) – (10), and (12) – (26). Additionally, these compounds teach the Ar2 group being a phenyl in formula (12) as required by claims 19 and 20, X being an oxygen atom in formula (12) as required in claim 21 and R1 to R8 being hydrogen atoms in formula (12) are required by claim 22. Examiner notes that other compounds taught by Kim may meet the limitations of formulas (1), (8) – (10) and (12) – (26).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Matsuda to include the compounds of Kim as the host in a layer, such as the blue emitting layer as claimed. One of ordinary skill would have been motivated to make this modification because Kim teaches that when compounds of Formula 1 and 2 “are included in the emission layer, the organic light-emitting device may have improved (e.g. increased) efficiency and lifespan characteristics” (Abstract).
Matsuda and Kim do not teach:
Wherein the charge generating layer comprises an organic compound having a CN group as a substituent
Mitsuya teaches a light emitting element with two light emitting layers and a carrier-generating layer disposed between the layers (Abstract). Mitsuya further teaches that compounds that are substituted with cyano groups help the layer efficiently withdraw electrons and can generate an increased number of carriers ([0124]). A preferred compound Mitsuya teaches is hexacyanohexaazatriphenylene ([0124]), and thus Mitsuya also teaches the limitations of claims 29 and 30.
It would have been obvious to one of ordinary skill in the art to modify the device of the prior art combination to provide a compound substituted with cyano groups in the charge generating layer as taught by Mitsuya because Mitsuya teaches that doing so allows the layer to generate an increased number of carriers ([0124]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP2006324016, using the attached machine translation) in view of Kim (US20160351817) and Mitsuya (US20120228589A1) as applied to claims 1, 2, 4, and 9 - 30 above and further in view of Pieh (US20100133522).
As per claim 3, the prior art combination teach all the limitations of claim 1. The prior art combination does not teach:
The second emitting unit comprises a mixed red-green emitting layer. 
Pieh teaches a white organic light emitting device (Abstract). Pieh further teaches
The second emitting unit comprises a mixed red-green emitting layer ([0025] “In another aspect of the present invention, a method for manufacturing a white organic light emitting device comprising … a second light emitting layer having a host doped with phosphorescence red and green dopants together…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the prior art combination to provide the green and red dopants in a single layer as taught by Pieh. One of ordinary skill would have been motivated to make this modification because Pieh teaches that “the light emission efficiency of the red color increase when the red and green dopants are mixed” [0070].

Claims 31 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP2006324016, using the attached machine translation) in view of Kim (US20160351817) and Mitsuya (US20120228589) as applied to claims 1, 2, 4, and 9 - 30 above and further in view of Arakane (US20130240859).
As per claims 31 – 35, the prior art combination teaches that compounds that are substituted with cyano groups help the layer efficiently withdraw electrons and can generate an increased number of carriers (Mitusya, [0124]). The prior art combination further teaches hexacyanohexaazatriphenylene as an exemplary cyano-containing compound ([0124]). The prior art combination does not specifically teach the cyano compounds of claims 31 – 35.
Arakane teaches a tandem organic electroluminescence device including two emitting units (Abstract). There is an intermediate unit including a conductive layer and/or a charge-generating layer provided between the emitting units ([0183]).  Compounds provided in the intermediate unit include cyano containing compounds such as hexacyanohexaazatriphenylene, tetrafluoroquinodimethane, dicyanoquinodimethane, and indenofluorene derivatives, which are claimed in claims 31 – 34 ([0184]). The indenofluorene derivative claims in claim 35 is compound A-22 of WO2009011327, which is taught by Arakane as a preferred indenofluorene compound (0184]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the compounds claimed in claims 31 – 35 in the charge generating layer because Mitsuya teaches by providing cyano containing compounds in the charge generating layer, the layer can efficiently withdraw electrons and can generate an increased number of carriers ([0124]). Arakane further teaches the compounds are suitable compounds for charge-generating layers and that the compounds are suitable equivalents to hexacyanohexaazatriphenylene ([0184]), which is one of the specific compounds taught by Mitsuya.

Claim 1 - 6 and 9 - 30 is rejected under 35 U.S.C. 103 as being unpatentable over '513 (US20150155513)  in view of Kim (US20160351817) and Mitsuya (US20120228589A1)
As per claims 1 – 6 and 9 – 25, ‘513 teaches:
An electroluminescence device comprising a cathode, anode, a charge generating layer between the anode and cathode, a first blue emitting unit, a second emitting unit, and a third blue emitting unit where the emitting units are connected in series via charge generating layers, an electron transporting layer is interposed between the blue emitting layer and the cathode, and a hole transporting layer is interposed between the blue emitting layer and charge generating layer (Fig. 1, as described in [0050 – 0059]. As the layers contain blue stacks, it would naturally follow that they contain a compound emitting blue light, as claimed.)
The second emitting unit comprises a green emitting layer and a red emitting layer or a mixed red-green emitting layer ([0029]: “A light emitting layer of a second stack may be a phosphorescent emitting layer and emit… red green light.” and [0126]: 
The second emitting unit comprises a yellow emitting layer ([0029]: “A light emitting layer of a second stack may be a phosphorescent emitting layer and emit yellow green or yellowish green light.”)
An electronic device comprising the OLED ([0011]: “The organic light emitting display device may be utilized in a variety of applications including slim light sources, backlights of liquid crystal display devices or full-color display devices using color filters.”)
Wherein the electron transporting layer comprises a substance having an electron transporting performance higher than hole transporting performance ([0097]: “TPBi (1,3,5-Tri(1-phenyl-1Hbenzo[d]imidazole-2-yl)phenyl) or HNBphen(2-(naphthalene-2-yl)-4,7-diphenyl-1,10-phenanthroline) is used as material for the electron transport layer.”)
‘513 does not teach the compounds in formulas (1), (8) – (10) and (12) – (26) in the blue emitting layer.
Kim teaches organic light emitting devices comprising the following formula 
    PNG
    media_image1.png
    195
    351
    media_image1.png
    Greyscale
. 
Kim teaches the compounds may be provided in a blue emission layer [0330]. These compounds are suitable for use as hosts [0346]. Kim further teaches:
The compounds of formulas (1), (8) – (10) and (12) – (26) ([0260] 
    PNG
    media_image2.png
    180
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    178
    301
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    145
    300
    media_image4.png
    Greyscale
. These compounds teach all of the formulas (1), (8) – (10), and (12) – (26). Additionally, these compounds teach the Ar2 group being a phenyl in formula (12) as required by claims 19 and 20, X being an oxygen atom in formula (12) as required in claim 21 and R1 to R8 being hydrogen atoms in formula (12) are required by claim 22. Examiner notes that other compounds taught by Kim may meet the limitations of formulas (1), (8) – (10) and (12) – (26).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of ‘513 to include the compounds of Kim as the host in a layer, such as the blue emitting layer as claimed. One of ordinary skill would have been motivated to make this modification because Kim teaches that when compounds of Formula 1 and 2 “are included in the emission layer, the organic light-emitting device may have improved (e.g. increased) efficiency and lifespan characteristics” (Abstract).
‘513 and Kim do not teach:
Wherein the charge generating layer comprises an organic compound having a CN group as a substituent
Mitsuya teaches a light emitting element with two light emitting layers and a carrier-generating layer disposed between the layers (Abstract). Mitsuya further teaches that compounds that are substituted with cyano groups help the layer efficiently withdraw electrons and can generate an increased number of carriers ([0124]). A preferred compound Mitsuya teaches is 
It would have been obvious to one of ordinary skill in the art to modify the device of ‘513, Kim and Terao to provide a compound substituted with cyano groups in the charge generating layer as taught by Mitsuya because Mitsuya teaches that doing so allows the layer to generate an increased number of carriers ([0124]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over '513 (US20150155513)  in view of Kim (US20160351817) and Mitsuya (US20120228589A1)) as applied to claims 1 - 6 and 9 - 25 above, and further in view of Kam (US20160149151).
As per claims 7 and 8, the prior art combination teaches all the limitations of claim 1. The prior art combination does not teach:
Wherein one of the anode or cathode is a light-reflective electrode and the other is a light-transmissive electrode 
Kam teaches an organic light emitting diode (Abstract). Kam further teaches:
Wherein one of the anode or cathode is a light-reflective electrode and the other is a light-transmissive electrode ([0030]: “The first electrode may be a transflective electrode and the second electrode may be a reflective electrode.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art combination to include the electrode materials as taught by Kam. One of ordinary skill would have been motivated to make this modification because Kam teaches that when one electrode is reflective and opaque to reflect light, and the other electrode is transflective to transmit some light and reflect some light, “it is 

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789